      BER-L-005934-19 08/15/2019 3:50:41 PM Pg 1 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 1 of 10 PageID: 9




MARC J. GROSS, ESQ. (02009-1991)
FOX ROTHSCHILD LLP
49 Market Street
Morristown, New Jersey 07960
Telephone: (973) 992-4800
Facsimile: (973) 992-9125
Attorneys for Plaintiff

 ROYAL HERITAGE HOME,LLC.                    SUPERIOR COURT OF NEW JERSEY
                                             LAW DIVISION: BERGEN COUNTY
                        Plaintiff,           DOCKET NO.

        v.                                                      Civil Action

 SELECTIVE BENEFITS GROUP and
 ANDREW BLUESTONE,                                COMPLAINT AND JURY DEMAND

                       Defendants.

       Plaintiff, Royal Heritage Home, LLC. (“RHH”), having an address at 45 West 36th Street,

5th Floor, New York, New York, 10018 by way of Complaint against defendants Selective Benefits

Group (“Selective”) Andrew Bluestone (“Bluestone”), alleges as follows:

                                        THE PARTIES

       1.      Plaintiff RHH, is a Delaware corporation with its principle place of business at 45

West 36th Street, 5th Floor, New York, New York, 10018.

       2.      Upon information and belief, defendant Selective is a New Jersey Corporation with

its principle place of business at 50 Hart Street, Ramsey, New Jersey, 07446.

       3.      Upon information and belief, Bluestone is the Owner of Selective, resides in Essex

County, New Jersey and conducts business in New Jersey.



101237896
       BER-L-005934-19 08/15/2019 3:50:41 PM Pg 2 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 2 of 10 PageID: 10



                                   FACTUAL ALLEGATIONS

        4.       In or about December 2014, Selective entered into an agreement with RHH (the

 “Agreement”) for Selective to provide services relating to RHH’s non-qualified retirement plans

 for certain key RHH employees from the Principal Financial (the “Plan”).

        5.       In connection with selling the Plan, Bluestone made representations to RHH’s

 Chief Executive Officer that the Plan would include a life insurance policy on a particular RHH

 employee to be funded 100% from employee contributions to the Plan.

        6.       Bluestone and his staff represented that the total cost to RHH for the Plan would be

 limited to $2,500.

        7.       RHH performed under the Agreement by causing certain payroll contributions of

 its employees to be directed to the Plan.

        8.       Unfortunately, notwithstanding Bluestone’s representations, RHH discovered in

 2018 that the Plan was not fully funded, resulting in a shortfall of benefits in an amount not less

 than $72,674.

        9.       Thus, despite their representations, and upon information and belief, Selective and

 Bluestone have engaged in a scam to collect commissions and unlawfully enrich themselves on an

 underfunded plan to the detriment of RHH.

        10.      Accordingly, RHH brings this action against Selective and Bluestone to stop their

 scam and to recover damages.

                                             FIRST COUNT

        11.      RHH incorporates the allegations contained in Paragraph 1-9 above as if set forth

 herein at length.



                                                  2

 101237896
       BER-L-005934-19 08/15/2019 3:50:41 PM Pg 3 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 3 of 10 PageID: 11



        12.     Bluestone and Selective committed unconscionable commercial practices in

 violation of the New Jersey Consumer Fraud Act N.J.S.A. 56:8-1 et seq. (the “Act”) by and through

 their misrepresentations to RHH concerning the Plan.

        13.     As a direct and proximate result of Bluestone’s and Selective’s consumer fraud, in

 violation of the Act, RHH has suffered and continues to suffer irreparable harm and damages.

        WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for treble damages, interest, attorneys’ fees, costs of suit and for such other relief as the Court

 deems equitable and just.

                                        SECOND COUNT

        14.     RHH incorporates the allegations of the First count of its Complaint as if set forth

 herein at length.

        15.     In or about December, 2014, Selective and Bluestone made representations to RHH

 that Selective had a present intention to adequately provide the Plan to RHH and that RHH’s costs

 would be limited to $2,500.

        16.     At all relevant times when making such representations, Selective and Bluestone

 knew or should have known that the representations were false, and their representations were

 misrepresentations of fact, made with the intent to deceive RHH and induce it to enter the

 Agreement.

        17.     RHH relied on Selective’s misrepresentations by selecting the Plan, entering into

 the Agreement and directing employee contributions to Selective.



                                                  3

 101237896
        BER-L-005934-19 08/15/2019 3:50:41 PM Pg 4 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 4 of 10 PageID: 12



         18.     Notwithstanding Selective’s and Bluestone’s representations, RHH discovered that

 the Plan was not fully funded, resulting in a shortfall of not less then $72,674.

         19.     As a direct and proximate result of Selective’s and Bluestone’s intentional

 misrepresentations, RHH has suffered and continues to suffer damages.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for compensatory and punitive damages, interest, attorneys’ fees, costs of suit and for such other

 relief as the Court deems equitable and just.

                                          THIRD COUNT

         20.     RHH incorporates the allegations of the First and Second Counts of its Complaint

 as if set forth herein at length.

         21.     As a direct and proximate result of the negligent misrepresentation of Selective and

 Bluestone, as set forth above, RHH has suffered and continues to suffer damages.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for compensatory damages, interest, attorneys’ fees, costs of suit and for such other relief as the

 Court deems equitable and just.

                                         FOURTH COUNT

         22.     RHH incorporates the allegations of the First through Third Counts of its Complaint

 as if set forth herein at length.



                                                   4

 101237896
         BER-L-005934-19 08/15/2019 3:50:41 PM Pg 5 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 5 of 10 PageID: 13



         23.    There is due and owing from Selective to RHH no less than the sum of $72,674,

 which Selective and/or Bluestone agreed to pay.

         24.    Notwithstanding RHH’s demands, Selective has failed and refused to pay amounts

 owed.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for compensatory damages, interest, attorneys’ fees, costs of suit and for such other relief as the

 Court deems equitable and just.

                                          FIFTH COUNT

         25.    RHH incorporates the allegations of the First through Fourth Counts of its

 Complaint as if set forth herein at length.

         26.    Selective, being indebted to RHH in the sum of no less than $72,674, plus late fees,

 attorneys’ fees and additional interest, upon an account stated between the parties.

         27.    There is due and owing from Selective to RHH the sum of no less than $72,674.

         28.    Notwithstanding RHH’s demands, Selective has failed and refused to pay amounts

 owed.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for compensatory damages, interest, attorneys’ fees, costs of suit and for such other relief as the

 Court deems equitable and just.



                                                  5

 101237896
        BER-L-005934-19 08/15/2019 3:50:41 PM Pg 6 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 6 of 10 PageID: 14



                                          SIXTH COUNT

         29.     RHH incorporates the allegations of the First through Fifth Counts of its Complaint

 as if set forth herein at length.

         30.     Selective acted in a willful and wanton manner, and otherwise acted in bad faith

 relating to the Agreement, constituting a breach of the covenant of good faith and fair dealing.

         31.     As a direct and proximate result of Selective’s breach of the covenant of good faith

 and fair dealing, RHH has suffered and continues to suffer damages.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,

 for compensatory damages, interest, attorneys’ fees, costs of suit and for such other relief as the

 Court deems equitable and just.

                                        SEVENTH COUNT

         27.     RHH incorporates the allegations of the First through Sixth Counts of its Complaint

 as if set forth herein at length.

         28.     As a direct and proximate result of the foregoing, including their receipt of premium

 payments and/or commissions relating thereto, Selective and Bluestone have been unjustly

 enriched.

         WHEREFORE, plaintiff Royal Heritage Home, Inc. demands judgment against

 defendants Selective Benefits Group and Andrew Bluestone, jointly and severally, for the entry of

 a permanent injunction to forbid Selective and Bluestone from selling or offering the Plan for sale,




                                                   6

 101237896
        BER-L-005934-19 08/15/2019 3:50:41 PM Pg 7 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 7 of 10 PageID: 15



 for compensatory and punitive damages, interest, attorneys’ fees, costs of suit and for such other

 relief as the Court deems equitable and just.

                                                          FOX ROTHSCHILD LLP
                                                          Attorneys for Plaintiff



                                                          By:    /s/ Marc J. Gross
                                                                MARC J. GROSS, ESQ.
 Dated: August 14, 2019

                                            JURY DEMAND

            Plaintiff Royal Heritage Home, Inc. hereby demands a trial by jury as to all issues so

 triable.

                                                          FOX ROTHSCHILD LLP
                                                          Attorneys for Plaintiff




                                                          By:     /s/ Marc J. Gross
 Dated: August 14, 2019                                         MARC J. GROSS

                                DESIGNATION OF TRIAL COUNSEL

            Pursuant to R. 4:25-4, Marc J. Gross, Esq. is hereby designated as trial counsel in this

 matter.
                                                          FOX ROTHSCHILD LLP
                                                          Attorneys for Plaintiff



                                                          By:    /s/ Marc J. Gross_____________
                                                                MARC J. GROSS, ESQ.
 Dated: August 14, 2019




                                                     7

 101237896
       BER-L-005934-19 08/15/2019 3:50:41 PM Pg 8 of 8 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 8 of 10 PageID: 16




                        CERTIFICATION PURSUANT TO RULE 4:5-1

        I hereby certify that the matter in controversy is not currently the subject of any other action

 pending in any Court and is, likewise, not the subject of any pending arbitration proceeding. I

 further certify there is no action or arbitration proceeding contemplated regarding the subject of

 this action, and that I am not aware of any other parties who should be joined in this action.



                                                        FOX ROTHSCHILD LLP
                                                        Attorneys for Plaintiff



                                                        By:    /s/ Marc J. Gross
                                                              MARC J. GROSS, ESQ.

 Dated: August 14, 2019


                       CERTIFICATION PURSUANT TO R. 4:5-1(B)(3)

        I certify that confidential personal identifiers have been redacted from documents

 submitted to the court, and will be redacted from all documents submitted in the future in

 accordance with Rule 1:38-7(b).


                                                        FOX ROTHSCHILD LLP
                                                        Attorneys for Plaintiff

                                                        By: /s/ Marc J. Gross
                                                           MARC J. GROSS, ESQ.
 Dated: August 14, 2019




                                                   8

 101237896
         BER-L-005934-19 08/15/2019 3:50:41 PM Pg 1 of 2 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 9 of 10 PageID: 17




                        Civil Case Information Statement
 Case Details: BERGEN | Civil Part Docket# L-005934-19

Case Caption: ROYAL HERITAGE HOME, LLC VS                        Case Type: TORT-OTHER
SELECTIVE BENEFITS                                               Document Type: Complaint with Jury Demand
Case Initiation Date: 08/15/2019                                 Jury Demand: YES - 6 JURORS
Attorney Name: MARC JONATHAN GROSS                               Is this a professional malpractice case? NO
Firm Name: FOX ROTHSCHILD LLP                                    Related cases pending: NO
Address: 49 MARKET ST                                            If yes, list docket numbers:
MORRISTOWN NJ 079605122                                          Do you anticipate adding any parties (arising out of same
Phone: 9739924800                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : ROYAL HERITAGE HOME,
LLC
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO                    Title 59? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 08/15/2019                                                                                /s/ MARC JONATHAN GROSS
 Dated                                                                                                        Signed
      BER-L-005934-19 08/15/2019 3:50:41 PM Pg 2 of 2 Trans ID: LCV20191451034
Case 2:19-cv-19390-MCA-MAH Document 1-1 Filed 10/25/19 Page 10 of 10 PageID: 18
